F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 22 2001
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    ROWANA K. RIGGS,

                Plaintiff-Appellant,

    v.                                                    No. 00-3178
                                                   (D.C. No. 99-CV-2090-CM)
    THE BOEING COMPANY,                                     (D. Kan.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before EBEL, KELLY, and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Rowana K. Riggs, appearing pro se, appeals the district court’s

grant of summary judgment to defendant, the Boeing Company, on her claim


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
alleging violations of the Americans with Disabilities Act (ADA), 42 U.S.C.

§§ 12101-12213. The parties are familiar with the facts and the procedural

history of this case, and we will not repeat them here. On appeal, Ms. Riggs

claims the district court erred in finding that her mild carpal tunnel syndrome did

not rise to the level of a “disability” under the ADA and in failing to consider all

of her claims and evidence.

       We review the grant of summary judgment      de novo , applying the same

standard as the district court.   Simms v. Oklahoma ex rel. Dep't of Mental Health

& Substance Abuse Servs. , 165 F.3d 1321, 1326 (10th Cir. ),   cert. denied , 528

U.S. 815 (1999). Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

As required, “we view the evidence and draw reasonable inferences therefrom in

the light most favorable to the nonmoving party.”    Simms , 165 F.3d at 1326.

Having carefully reviewed the record in that light, we find no error, and we affirm

for substantially the reasons given by the district court in its Memorandum and

Order dated May 19, 2000.




                                           -2-
AFFIRMED.



                  Entered for the Court



                  Paul J. Kelly, Jr.
                  Circuit Judge




            -3-